In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                               __________________
                               NO. 09-12-00465-CR
                               __________________

                JOSHUA CHRISTOPHER CHILDS, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
_________________________________________________________________ _

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 11-11925
_________________________________________________________________ _

                          MEMORANDUM OPINION

      This is an appeal from the revocation of deferred adjudication community

supervision and imposition of sentence. In three appellate issues, appellant Joshua

Christopher Childs challenges the trial court’s imposition of a $1000 fine. We

affirm the trial court’s judgment as modified.

      Pursuant to a plea bargain agreement, Childs pleaded guilty to burglary of a

habitation. The trial court found the evidence sufficient to find Childs guilty, but

deferred further proceedings, placed Childs on community supervision for five

years, and assessed a fine of $1000. The State subsequently filed a motion to
                                         1
revoke Childs’s unadjudicated community supervision. Childs pleaded “true” to

one violation of the conditions of his community supervision. The trial court

found that Childs violated the conditions of his community supervision, found

Childs guilty of burglary of a habitation, and assessed punishment at seven years of

confinement.

      Although the first page of the trial court’s judgment does not list a fine, the

second page of the judgment reflects that the trial court imposed a fine of $1000.

As mentioned above, Childs raises three appellate issues related to the imposition

in the written judgment of a fine that was not orally pronounced at sentencing. The

State confesses error.

      When pronouncing sentence, the trial court stated as follows:

      In Cause No. 11925, I find the evidence to be sufficient to find Count
      1 to be true. It is true. I hereby revoke your unadjudicated probation.
      I now find you guilty of the offense of burglary of a habitation. You
      are guilty. I assess your punishment at seven years’ confinement in
      the Institutional Division. You will receive credit for any and all time
      that you’re entitled to by law.

The trial court did not include a fine in its oral pronouncement.

      “[S]entence shall be pronounced in the defendant’s presence.” Tex. Code

Crim. Proc. Ann. art. 42.03, § 1(a) (West Supp. 2012). 1 The judgment, including

the sentence assessed, is merely the written declaration and embodiment of the trial

      1
         Because the amendments to article 42.03 are not material to this case, we
cite to the current version.
                                          2
court’s oral pronouncement. Taylor v. State, 131 S.W.3d 497, 500 (Tex. Crim.

App. 2004). When the oral pronouncement of sentence and the written judgment

differ, the oral pronouncement controls. Id. When the trial court revokes an order

for deferred adjudication community supervision, it cannot include the fine that it

imposed in the original plea proceeding unless it orally pronounces the fine at the

adjudication hearing. Id. at 502.

      As previously stated, the trial court did not include a fine in its oral

pronouncement. We sustain Childs’s issues. Therefore, we modify the judgment

to remove the $1000 fine reflected on page two, section four of the judgment and

substituting “$0” in its place. As modified, we affirm the trial court’s judgment.

      AFFIRMED AS MODIFIED.




                                              ______________________________
                                                     STEVE McKEITHEN
                                                        Chief Justice


Submitted on February 4, 2013
Opinion Delivered February 13, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.


                                          3